12 continued.

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. 
Claim Interpretation: 
Regarding applicant’s comments towards the claim interpretation. For the purpose of clarification, claim 1 requires an apparent density of 4-12 g/cc. In applicant’s specification, applicant merely defines the apparent density as derived from the ASTM B212 standard, which involves measuring apparent density but does not actually define it. For the purpose of examination, the ASTM B243 definition of apparent density is used as the interpretation of what “apparent density” means, and more importantly how it differs from “true density” which is also recited in Claim 1. 
Prior Art Rejections: 
Applicant argues Mizusaki clearly requires parameters for bulk density and flow to obtain desired results, especially for anode and capacitor use. Further, Mizusaki does not teach or suggest the recited bulk and flow parameters. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). These claimed features are considered properties of the powder after spheroidization, the rejection is based not on the fact that Mizusaki teaches a powder with inferior density and 
Further applicant argues that Mizusaki requires the apparent density numbers of 2 g/cc or less, and any suggestion to increase the apparent density is therefore using the present invention as a blue print while ignoring the requirements of the prior art. These claimed features are considered properties of the powder after spheroidization, the rejection is based not on the fact that Mizusaki teaches a powder with inferior density and flowability, but that these features would be improved similarly when exposed to the identical spheroidization procedure taught by the secondary reference.
Next, applicant reiterates that the Mizusaki reference is making tantalum powders for anode formation, and the suggestion of Boulos that tantalum and tungsten would be interchangeable does not apply because Boulous does not relate to anode formation. While the Mizusaki reference teaches as an embodiment of Ta powder for the intended use of anodes; this does not mean that one of ordinary skill in the art would feel limited to only using a Ta powder for type of product. The entire field of powder metallurgy is based on using metal powder to make a variety of products of different shapes, sizes, and complexities. The suggestion for interchanging Ta and W is because the metals are both refractory metals, and Boulous teaches both can be used in powder metallurgy such as additive manufacturing, which can produce a variety of products. Further, in Claim 1 of Mizusaki, the prior art is only drawn to a metal powder in general, and not an anode specifically. 
Applicant argues that Zi teaches removing porosity formed from spheroidization, but this would be the opposite of what is desired Mizusaki which is limited only to porous anodes. (Here, applicant references each mention of “porous” in Mizusaki as evidence the prior art is only limited to porous bodies). In Col. 4, Lines 4-7, Mizusaki teaches “in one embodiment, the tantalum or niobum powder of the present invention can be a porous body”, and when describing the embodiment of porosity in Col. 11, Lines 16-32, the BET specific surface area is limited to 1-7 m2/g of BET specific surface area, a routine quantification of micro/macro pores in a body with defined porosity, and further states “if the BET specific surface area is less than 1 m2/g, the particle may no longer be porous and may be unsuitable for turning into an anode”. However it is clear that anode formation is merely an intended use as claim 1 is merely drawn to method of making a metal powder, and porosity/BET surface area is only required in Claim 9. This is because while a metal powder with low area may not be desirably suitable for anode, it is still a useful product. This is why the prior art does limit the metal powder to a porous powder for an anode, and why applicant errs in limiting the scope of the prior art to one specific embodiment. 
Applicant argues SLS (selective laser sintering) is not a metal powder process, and is only limited to polymer powders, and is therefore irrelevant, citing a quote stating selective laser sintering involves the use of a laser to fuse small particles of plastic powders. And further lists all of the differences in the Zi and Mizusaki references, including the fact that Zi melts tungsten powders whereas Mizusaki merely sinters them, and also compares the press density of the powder before sintering of Mizusaki to the true density of Zi after melting. Firstly, a simple search would demonstrate that SLS is conventionally defined as a 3D printing or additive manufacturing method of using a laser to sinter powdered materials such as plastic, metal, ceramic, or glass powders into a mass that has a desired 3D shape. So while applicant In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zi teaches that metal powder can have an improved uniform composition, sphericity and flowability, from the step of plasma spheroidization; so while the components are intended to be consolidated or formed from the powder in different ways (such as sintering or melting); one of ordinary skill in the art would expect the powder of Mizusaki to be improved as a result of this step regardless of how consolidation was performed. 
Applicant argues the aspect ratio is not taught and is merely an assumption with reference to “substantially spherical in shape” taught by the prior art. A perfect sphere has an aspect ratio of 1.0, therefore a particle that is substantially spherical in shape is considered to have an aspect ratio substantially similar to 1.0. 
Applicant argues the powder flow rates of the prior art and the claimed invention are different, and completely reversing the flow rate from 30 s or more to 20 s or less would alter the invention of Mizusaki. While Mizusaki teaches and limits their invention to have a flow rate of 30 s or more, this does not mean that Mizusaki teaches away from a improved flow rate of 
Applicant again speculates the that because the flow test of the prior art uses only 20 grams, and the standard used by applicant was 50 grams, the measured flow rate of 30 seconds would actually be 75 seconds. Again, this is not convincing as applicant is merely speculating without evidence that the diameter and dimensions of the flow rate funnel of the prior art are identical which would lead to applicants conclusion if true. Instead what is more likely is that the funnel for the flow test which uses a smaller mass of material is scaled accordingly in size to give a comparable flow test value to that of the 50 g standard.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736